NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            27-SEP-2021
                                            07:55 AM
                                            Dkt. 118 OAWST


                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

           REBECCA BROOKE CORBY, Plaintiff-Appellant,
                               v.
      ASSOCIATION OF APARTMENT OWNERS OF TRADEWINDS PLAZA,
             BY AND THROUGH ITS BOARD OF DIRECTORS,
                       Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 16-1-2323)


  ORDER APPROVING STIPULATION TO DISMISS APPEAL WITH PREJUDICE
     (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

          Upon consideration of the Stipulation for Dismissal of
All Claims and Parties with Prejudice, filed September 15, 2021,
by Defendant-Appellee Association of Apartment Owners of
Tradewinds Plaza, the papers in support, and the record, it
appears that:
          (1) the appeal has been docketed;
          (2) pursuant to Hawai#i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal and bear
their own attorneys' fees and costs; and
          (3) the stipulation is dated and signed by counsel for
all parties appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the stipulation to
dismiss the appeal is approved, and the appeal is dismissed
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


with prejudice. The parties shall bear their own attorneys' fees
and costs.
           DATED: Honolulu, Hawai#i, September 27, 2021.


                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2